Dismissed and Memorandum Opinion filed December 3, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00279-CV

   JOSEPH HIGGINS AKA DAVID THOMAS HIGGINS AKA JOSEPH
                  ALLEN HIGGINS, Appellant
                                          V.
                   LEONARD CHARLES BROWN, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-04733

                           MEMORANDUM OPINION

      This appeal is from an order signed March 12, 2020. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      Appellant filed a statement of inability to afford costs in this court, but not in
the trial court. This court twice informed appellant that it was necessary to file his
statement of inability to afford costs in the trial court in order to obtain the clerk’s
record without payment of costs. See Tex. R. Civ. P. 145 (providing procedures for
party’s claims that party is unable to afford costs for preparation of appellate
record).

      On June 9, 2020, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
November 3, 2020, appellant was ordered to provide this court with proof of
payment for the record on or before November 18, 2020. See Tex. R. App. P.
35.3(c). In the order, the court notified appellant that failure to comply with the
court’s order would result in dismissal of the appeal. See Tex. R. App. P. 37.3(b).
No response was filed.

      Appellant has not provided this court with proof of payment for the record,
nor filed his statement of inability to afford costs in the trial court. We dismiss the
appeal.



                                        PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.




                                          2